529 S.W.2d 771 (1975)
Harry Leroy McMAHON, Jr., Appellant,
v.
The STATE of Texas, Appellee.
No. 50963.
Court of Criminal Appeals of Texas.
October 8, 1975.
Richard Thornton, Court-appointed on appeal, Galveston, for appellant.
Ronald L. Wilson, Dist. Atty., Galveston, Jim D. Vollers, State's Atty., David S. McAngus, Asst. State's Atty., Austin, for the State.


*772 OPINION
ARCHIE BROWN, Commissioner.
Appellant was convicted by a jury of the offense of robbery by assault. The jury assessed the appellant's punishment at life confinement in the Texas Department of Corrections.
Appellant's court-appointed counsel has filed a brief in which he has concluded that the appeal is wholly frivolous and without merit. In compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), counsel has set forth two contentions in his brief which he contends might arguably support the appeal. However, we have found nothing in counsel's brief or the appellate record to show that a copy of counsel's brief has been delivered to appellant, that appellant has been advised of his right to file a pro se brief, or that appellant has been advised that he would be given an opportunity to review the appellate record in order to aid him in raising any grounds that he might choose. See Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969); and Hawkins v. State, 515 S.W.2d 275 (Tex.Cr.App.1974). Accordingly, we must abate this appeal in order that full compliance with the abovecited authorities may be met.
The appeal is abated.